Citation Nr: 0328442	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  95-33 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for an eye disability, 
to include macular degeneration with retinal pigment 
epithelial changes.

2.  Entitlement to service connection for osteoporosis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1993.  The veteran was a prisoner of war during the 
Vietnam War from November 1967 to March 1973.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (RO), which, among other things, denied 
the benefits sought on appeal.

The Board observes that there is X-ray evidence of multiple 
joint arthritis, to include of the thoracic spine.  The 
veteran's current service-connected disabilities include 
arthritis of the lumbar spine.  The Board finds that, as 
post-traumatic osteoarthritis is one of the POW presumptive 
diseases (38 C.F.R. § 3.309(c).), the issue of service 
connection for arthritis of multiple joints, to include the 
thoracic spine, has been raised by the record.  The Board 
refers this matter to the RO for appropriate action.  

The Board further notes that, following October 2002 VA 
audiological and ENT examinations, it was opined that the 
veteran's externa otitis and high frequency sensori-neural 
hearing loss were due to in-service noise exposure.  While 
the RO subsequently granted service connection for otitis 
externa, service connection is not in effect for hearing 
loss.  The Board finds that this latter issue is also raised 
from the record; it is referred to the RO for adjudication.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's astigmatism and presbyopia are refractive 
errors; however, his current macular degeneration with 
macular drusen and  retinal pigment epithelial changes began 
during active service.

3.  The medical evidence shows that the veteran does not have 
a current diagnosis of osteoporosis.


CONCLUSIONS OF LAW

1.  Service connection for astigmatism and presbyopia is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303(c) (2002).

2.  Service connection for macular degeneration with retinal 
pigment epithelial changes is warranted.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).

3.  Service connection for osteoporosis is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law prior to the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

As discussed in more detail below, sufficient evidence is of 
record to grant service connection for macular degeneration.  
Therefore, no further development is needed for this claim.  
The Board finds that VA's duties to the veteran under the 
VCAA have been fulfilled with respect to the veteran's claim 
for service connection for osteoporosis.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the August 1994 rating decision on appeal, the 
August 1995 statement of the case (SOC), the May 2002 
supplemental statement of the case (SSOC), the January 2003 
SSOC and letters sent to the veteran by the RO adequately 
informed him of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  The rating decision on appeal and the SOC set 
forth the laws and regulations pertaining to the merits of 
the veteran's service connection claim.  Although the rating 
decision on appeal and the SOC were issued when the "well-
grounded" requirement was in effect, a requirement that has 
been eliminated by VCAA, it is clear in reviewing them that 
the RO considered all of the relevant evidence of record and 
applicable law and regulations and denied the claim on the 
merits.  Further, in a September 2001 VCAA letter, the RO 
informed the veteran of the types of evidence that would 
establish entitlement to the benefit sought, and that VA 
would assist the veteran in obtaining government or private 
medical or employment records, provided that the veteran 
sufficiently identified the records sought and submitted 
releases as necessary.  The May 2002 and January 2003 SSOCs 
also informed the veteran of the VCAA.  In light of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by letter in September 2001 and asked him to identify 
all medical providers who treated him for the claimed 
disability after his discharge from military service.  The RO 
has obtained all medical records identified by the veteran.  

As to any duty to provide an examination and/or seek an 
opinion addressing the question of whether the veteran's 
osteoporosis began during or is causally linked to service, 
the Board notes that, in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See § 3 of 
the VCAA (codified as amended at 38 U.S.C. § 5103A(d) (West 
2002)); 66 Fed. Reg. at 45,626-45,627, 45,631 (codified as 
amended at 38 C.F.R. § 3.159(c)(4)).

In the current case, VA conducted medical examinations of the 
veteran in October and November 2002, resulting in a 
pertinent medical opinion.  The veteran has not indicated 
there is additional medical evidence available to 
substantiate his claim.  Under these circumstances, there is 
no duty to provide an additional examination or seek an 
additional opinion with regard to the claim for service 
connection for osteoporosis.  Id.; see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Factual Background 

The veteran contends that he now has macular degeneration and 
retinal pigment epithelial changes, and osteoporosis, 
secondary to his active duty and POW internment.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The Board has carefully reviewed the veteran's service 
medical records.  A February 1974 aeromedical examination 
provides that the veteran had conjunctivitis during his POW 
internment.  Current examination resulted in a pertinent 
diagnosis of astigmatism, simple myopic, O.D.; and 
astigmatism, simple hyperopic, O.S.  Incidental findings 
included slightly low serum calcium levels.  An 
ophthalmologist noted that the veteran met the standards for 
Flying Class II duties and appeared to have no ocular 
sequalae associated with his captivity.  

A January 1975 otolaryngology report notes that the veteran 
had been referred for first re-evaluation for osteopenia.  No 
relevant findings were provided.  A January 1975 
ophthalmoscopy report showed normal disc, macula, vessels and 
retina, O.U.  

A March 1975 report of hospitalization for painful effusion 
of the left knee provides that the veteran had one episode of 
pink eye in the summer of 1971 while a POW.  

A February 1976 report of annual flying examination provides 
that the veteran's ocular motility was normal on clinical 
evaluation.  The veteran's field of vision confrontation was 
normal.  The veteran's color vision passed under the VTS-CV 
test.  There was no data for depth perception testing and the 
notation for night vision was NIBH.  No defects or diagnoses 
were noted.  The veteran was qualified for Flying Class II.  

In June and July 1976, the veteran was given an aeromedical 
evaluation after he voiced concerns about bone density, as he 
had been informed that at the time of his repatriation he had 
decreased mineral content.  Serum calcium was entirely 
normal, and the veteran's urine calcium and phosphorous level 
were elevated.  The report provides that various 
consultations, including one in ophthalmology, resulted in no 
significant findings which would represent a contraindication 
to the continued performance of Flying Class II duties.  The 
pertinent diagnosis was hyperopia, O.S.  

In addition a July 1976 direct ophthalmoscopy revealed 
multiple small white spots in macula, biggest O.S. inferior 
temporal - not drusen.  Indirect ophthalmoscopy revealed 
chorioretinal scar 6 o'clock midperiphery.  The diagnosis was 
emmetropia, O.D., and hyperopia, O.S.  The report provides 
that the evaluation revealed no ocular findings that would 
contraindicate Class II flying duties.  

A July 1976 consultation request provides a provisional 
diagnosis of rule out osteopenia.  The consultation report 
provides laboratory findings but no diagnosis or impression.  

The report of a July 1987 aeromedical evaluation summarized 
that the veteran's serum and urine calciums were within the 
normal range, and there was no evidence of osteoporosis in 
excess of that expected by the normal aging process.  The 
veteran was noted to have concerns about osteoporosis, having 
been told after repatriation that he the "bones of a 70-year 
old man."  Serum calcium levels obtained during past 
evaluations had been normal.  Specifically, the veteran's 
serum calcium was noted to be 9.2 mg percent.  The final 
pertinent diagnosis was presbyopia O.U.  It was noted that 
there were no contraindications to continued flying duties.  
An ophthalmology evaluation conducted at that time resulted 
in a diagnosis of emmetropia O.U. and presbyopia O.U.  A 
diagnosis of osteoporosis was not recorded.

The report of an October 1991 aeromedical evaluation provides 
that the veteran did not meet the medical standards for 
Flying Class II duties, in part because of macular drusen and 
retinal pigment epithelial changes OU, not affecting visual 
acuity at this time.  The veteran's conditions were not 
considered to represent a contraindication to the 
continuation of Flying Class duties and a waiver was 
recommended.  

An October 1991 internal medicine consultation report sets 
forth some of the veteran's history.  Evaluations in 1974, 
1975 and 1976, revealed low-normal calcium levels, with 
mildly increased urinary calcium in 1975, and increased 
urinary calcium and phosphate levels in 1976.  A 1976 bone 
density study found low-normal bone density.  All X-rays had 
been read as having normal bone densities with mild 
degenerative disease.  Current laboratory studies resulted in 
a relevant finding of mild degenerative joint disease of the 
thoracolumbar spine with normal mineral density.  (The 
veteran's current service-connected disabilities include 
arthritis of the lumbar spine; as noted in the introduction, 
the issue of service connection for arthritis of the thoracic 
spine has been raised by the record and referred to the RO 
for appropriate action.)  

An October 1991 ophthalmology examination provides a history 
of no eye problems except for refractive errors and no 
history of eye trauma.  The diagnosis was compound hyperopic 
astigmatism O.U.; mild lenticular opacities, not visually 
significant; presbyopia; and macular drusen and retinal 
pigment epithelial changes O.U., centrally (early age-related 
macular degeneration), no effect on visual acuity.  

The report of an October 2000 VA examination for infectious, 
immune and nutritional disabilities notes that the veteran 
claimed residuals of avitaminosis and malnutrition suffered 
while in a POW camp for 5-1/2 years.  He was noted to have 
been diagnosed with osteoporosis in 1973 and had no definite 
residuals from the osteoporosis.  Results of current physical 
examination were provided, none of which pertain to bone 
density.  The pertinent diagnosis was history of avitaminosis 
and malnutrition, with residual osteoporosis.

The report of an October 2002 VA eye examination provides a 
history that indicating a review of the veteran's claims file 
and medical records was conducted.  Results of current 
examination were provided and resulted in an impression of 
macular drusen (O.D.<O.S.) and retinal pigment epithelial 
changes O.U., centrally (early age-related macular 
degeneration), with no effect on vision; diagnosed at Brooks 
AFB in October 1991.  

The report of an October 2002 VA bones (fractures and bone 
disease) examination provides that the veteran's claims file 
was reviewed in detail.  The veteran reported drinking two 
quarts of milk at night and taking no medicine for 
osteoporosis.  Results of current physical examination were 
provided and resulted in a pertinent assessment of 
osteoporosis by the veteran's history.  The plan was to get a 
dual energy X-ray absorptimotry (DEXA) bone study.  The 
report of an October 2002 VA DEXA bone study provides the 
impression that the bone mineral studies for the veteran's 
lumbar spine and right hip were in the normal ranges.  

Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304. 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service, or a service-connected disability.  Id., Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran is a former POW and was interned or detained for 
not less than 30 days, the following diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied: avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); 
pellagra; any other nutritional deficiency; psychosis; any of 
the anxiety states; dysthymic disorder (or depressive 
neurosis); organic residuals of frostbite, if it is 
determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post- 
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c).

Where a former POW claims disability compensation, omission 
of history or findings from clinical records made upon 
repatriation is not determinative of service connection.  
Special attention will be given to any disability first 
reported after discharge, especially if poorly defined and 
not obviously of intercurrent origin.  The circumstances 
attendant upon the individual veteran's confinement, and the 
duration thereof, will be associated with pertinent medical 
principles in determining whether disability manifested 
subsequent to service is etiologically related to the POW 
experience.  38 C.F.R. § 3.304(e).

The weight that the Board places on a medical professional's 
opinion depends on factors such as the reasoning employed by 
the medical professional and whether or not, and the extent 
to which, he or she reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Further, it is the Board's responsibility to make such 
determinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Macular degeneration with macular drusen and retinal pigment 
epithelial changes

Based on a thorough review of the record, the Board finds 
that the evidence supports the veteran's claim for service 
connection for macular degeneration with macular drusen and 
retinal pigment epithelial changes.  The veteran served on 
active duty from October 1965 to October 1993 and was a 
prisoner of war during the Vietnam War from November 1967 to 
March 1973.  An October 1991 in-service examination found 
that the veteran had macular drusen and retinal pigment 
epithelial changes.  The October 2002 VA eye examination 
resulted in the same assessment and it was attributed to an 
underlying diagnosis of macular degeneration.  While the 
veteran's macular degeneration was classified as early age-
related, his current macular drusen and retinal pigment 
epithelial changes, which were attributed to macular 
degeneration, were first shown during service.  Under these 
circumstances, the Board finds that the medical evidence 
supports the claim for service connection for macular 
degeneration with macular drusen and retinal pigment 
epithelial changes.

As an additional matter, the Board recognizes that the 
veteran also has post-service eye diagnoses of presbyopia and 
astigmatism.  "Presbyopia" is defined as a refractive error, 
"a visual condition that becomes apparent especially in 
middle age and in which loss of elasticity of the lens of the 
eye causes defective accommodation and inability to focus 
sharply for near vision."  McNeely v. Principi, 3 Vet. App. 
357, 363-64 (1992).  Both astigmatism and presbyopia are 
considered refractive errors, and as such are not diseases or 
injuries within the meaning of the applicable legislation.  
38 C.F.R. §§ 3.303(c), 4.9.  That is, refractive error of the 
eye is not considered a disease or injury within the meaning 
of applicable legislation pertaining to disability 
compensation for VA purposes, and provide no basis for 
service connection.  Id; Beno v. Principi, 3 Vet. App. 439 
(1992); Winn v. Brown, 8 Vet. App. 510 (1996).

Osteoporosis

The veteran's service medical records show that he had 
decreased mineral content at the time of his repatriation.  
Moreover, laboratory tests in 1974, 1975 and 1976 revealed 
low-normal calcium levels.  However, a July 1976 
consultation, conducted after the veteran was given a 
provisional diagnosis of rule out osteopenia, did not result 
in any assessment or diagnosis.  

As noted above, where a former POW claims disability 
compensation, omission of history or findings from clinical 
records made upon repatriation is not determinative of 
service connection.  Special attention will be given to any 
disability first reported after discharge, especially if 
poorly defined and not obviously of intercurrent origin.  

In this regard, the medical evidence fails to demonstrate a 
current diagnosis of osteoporosis.  The Board recognizes the 
October 2000 VA diagnosis of avitaminosis and malnutrition, 
with residual osteoporosis, but this assessment was prefaced 
with a history of (emphasis added).  The October 2002 VA 
examination assessment of osteoporosis was also attributed to 
the veteran's history.  The Board is not bound to accept 
medical opinions that are based on history supplied by the 
veteran, where that history is unsupported by the medical 
evidence. Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993).  The latter examiner ordered a diagnostic 
study to determine if the veteran currently had osteoporosis.  
The October 2002 VA DEXA bone study of the veteran's lumbar 
spine and right hip was normal.  The Board finds that the 
DEXA bone study results are quite probative evidence against 
a finding of a current diagnosis of osteoporosis, as they are 
the most recent and relevant tests of record.  There is no 
competent evidence of a current diagnosis of osteoporosis.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

As the preponderance of the evidence is against the veteran's 
claim for service connection for osteoporosis, the benefit of 
the doubt doctrine is not for application.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for macular degeneration with macular 
drusen and retinal pigment epithelial changes is granted.

Service connection for osteoporosis is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



